Title: James Mease to Thomas Jefferson, 7 August 1816
From: Mease, James
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia 7th Augt 1816
          
          I contemplate collecting and publishing a volume or more of the letters addressed by my late friend Dr Rush to various persons on political, religious, and miscellaneous subjects, and as I know he had the pleasure to correspond with you, I will deem myself much obliged by being favoured with such
			 as you may have in your possession. I will Carefully return them if so desired.—
          I am with very Sincere respect
          
             Your most obedient and obliged Servt
            James Mease
          
        